     Case 3:19-cv-00248-LRH-CLB Document 17 Filed 12/06/19 Page 1 of 2



 1    ANDREW C. GREEN, ESQ.
      Nevada Bar No. 9399
 2    MICHAEL D. DISSINGER, ESQ.
      Nevada Bar No. 15208
 3    KOELLER NEBEKER CARLSON
      & HALUCK, LLP
 4    400 S. 4th Street, Suite 600
      Las Vegas, NV 89101
 5    Phone: (702) 853-5500
      Fax: (702) 853-5599
 6    Andrew.green@knchlaw.com
      Michael.dissinger@knchlaw.com
 7    Attorneys for Defendant,
      LIBERTY MUTUAL FIRE INSURANCE COMPANY
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
      ANDREA PERRINE, an individual,                      )   CASE NO.: 3:19-cv-00248-LRH-CBC
11                                                        )
                                   Plaintiff,             )   STIPULATION AND ORDER TO
12                                                        )   DISMISS PLAINTIFF’S SECOND,
      vs.                                                 )   THIRD AND FOURTH CAUSES OF
13                                                        )   ACTION WITHOUT PREJUDICE
      LIBERTY MUTUAL FIRE INSURANCE                       )
14    COMPANY; and DOES 1-20, DOE                         )
      COMPANIES 21-40 inclusive,                          )
15                                                        )
                                   Defendants.            )
16
             IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, LIBERTY
17
      MUTUAL FIRE INSURANCE COMPANY (hereinafter “Liberty” or “Defendant”), by and
18
      through its counsel of record, the law firm of KOELLER, NEBEKER, CARLSON &
19
      HALUCK, LLP, and Plaintiff, ANDREA PERRINE (hereinafter “Plaintiff”), by and through
20
      her counsel of record, the law firm WHITEHEAD & WHITEHEAD, that Plaintiff hereby
21
      dismisses her Second (Breach of the Implied Covenant of Good Faith and Fair Dealing), Third
22
      (Violation of the Unfair Claims Act) and Fourth (Negligent/Intentional Infliction of Emotional
23
      Distress) Causes of Action, paragraphs 26 through 40, inclusive, of the operative Complaint,
24
      ///
25
      ///
26
      ///
27
      ///
28

                                            Page 1 of 2                                        572019
     Case 3:19-cv-00248-LRH-CLB Document 17 Filed 12/06/19 Page 2 of 2



 1    and any claims brought against Defendant, Liberty Mutual Fire Insurance Company, by the

 2    same, without prejudice, with both parties to bear their own fees and costs.

 3    DATED this 6th day of December, 2019.                DATED this 6th day of December, 2019.
 4    KOELLER NEBEKER CARLSON                              WHITEHEAD & WHITEHEAD
      & HALUCK, LLP
 5
      By:       /s/Andrew C. Green                         By:      /s/Jonathan J. Whitehead
 6          ANDREW C. GREEN, ESQ.                                JONATHAN J. WHITEHEAD, ESQ.
            Nevada Bar No. 9399                                  Nevada Bar No. 4415
 7          MICHAEL D. DISSINGER, ESQ.                           10389 Double R Blvd.
            Nevada Bar No. 15208                                 Reno, NV 89521
 8          400 S. 4th Street, Suite 600                         Attorneys for Plaintiff,
            Las Vegas, NV 89101                                  ANDREA PERRINE
 9          Attorneys for Defendant,
            LIBERTY MUTUAL FIRE
10          INSURANCE COMPANY
11
                                                     ORDER
12
               IT IS HEREBY ORDERED that Plaintiff’s Second, Third and Fourth Causes of
13
      Action are dismissed without prejudice pursuant to the terms of the parties’ foregoing
14
      stipulation for dismissal without prejudice.
15
               DATED this _____
                          9th dayday of _________________,
                                  of December, 2019.       2019.
16

17
                                                      DISTRICT COURT JUDGE
                                                     ___________________________________
18                                                   LARRY R. HICKS
      Respectfully submitted by:                     UNITED STATES DISTRICT JUDGE
19
      KOELLER, NEBEKER CARLSON
20    & HALUCK, LLP
21
      By:      /s/Andrew C. Green
22          ANDREW C. GREEN, ESQ.
            Nevada Bar No. 9399
23          MICHAEL D. DISSINGER, ESQ.
            Nevada Bar No. 15208
24          400 S. 4th Street, Suite 600
            Las Vegas, NV 89101
25          Attorneys for Defendant,
            LIBERTY MUTUAL FIRE
26          INSURANCE COMPANY
27

28

                                             Page 2 of 2                                           572019
